PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wise, Kelley
Application No. 16/416,622
Filed: 20 May 2019
For: System for Interactive Matrix Manipulation Control of Streamed Data

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on “PETITION TO CORRECT PRIORITY CLAIM” which is being treated as a petition under 37 CFR 1.78(c) & (e), filed August 27, 2021 to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of prior-filed provisional Application Nos. (i.e., 61/609,164 and 60/912,105) and nonprovisional Application Nos. (i.e., 15/997,426, 15/137,027, 13/776,511, and 12/104,314) listed in the correct Application Data Sheet (“ADS”) filed August 23, 2021.
 
The petition is DISMISSED.

A petition for acceptance of a late benefit claim under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition lacks item (1).




Petitioner paid the $1,050.00 small-entity fee as set forth in 37 CFR 1.17(m). The domestic benefit claims were due on September 20, 2019 (four months after the filing date of the current application), and the corrected ADS was filed within two years of this date on August 27, 2021.

Petitioner stated at the bottom of Pg. 4 of the petition “Any delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional”. A grantable petition requires a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The statement provided with the petition varies from that required, but is being construed as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation.

The petition does not comply with item (1) as explained below.

The corrected ADS filed on August 23, 2021 in the current application is not acceptable since the applications are not listed in the proper order. Petitioner must list the present application first and then list the prior-filed applications in reverse chronological order.  The current application is not identified in the Domestic Benefit/National Stage Information, and the prior-filed applications are not listed in reverse chronological order.

On March 18, 2003, the USPTO Published a notice in the Official Gazette at 1268 OG 89 which  states, in pertinent part:

Claiming the Benefit of a Prior-Filed Application under 35 U.S.C. 119(e), 120, 121, and 365(c)

	. . . . 

[I]f the benefit of more than one nonprovisional parent application is claimed, the relationship must include an identification of each nonprovisional application as a continuation, divisional, or continuation-in-part application of the immediate prior nonprovisional application for which a benefit is claimed in order 

Petitioner must list the present application first and then list the prior-filed applications in reverse chronological order. Petitioner is advised to follow the instructions below on Page 8 of the “Corrected Application Data Sheet, Quick Start Guide, February 13, 2017” found at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf


    PNG
    media_image2.png
    202
    1149
    media_image2.png
    Greyscale


Further, Petitioner did not make an appropriate reference to an intermediate application in the chain of prior applications in the corrected ADS filed on August 23, 2021. The corrected ADS filed August 23, 2021 reads as Application No. 15/997,426 claiming benefit of a prior-filed second intermediate Application No. “1563330”. The ADS further reads as Application No. “1563330” claiming benefit of prior-filed third intermediate Application No. 15/137,027. Thus, petitioner did not make an appropriate reference to an intermediate application in the domestic benefit chain since “1563330” is an improper application number.

A renewed petition must be filed, when the requirements described above are met, if reconsideration is desired. No additional fee under 37 CFR 1.17(m) is required upon filing the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions

			401 Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)